DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/12/2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







Response to Arguments

Applicant's arguments filed 6/12 have been fully considered but they are not persuasive. 

The Examiner has reviewed the Applicant’s arguments in their entirety (The Examiner notes the there are no page numbers listed on eleven pages submitted). The Applicant states (Page 2) “ ... Jia ... determining a context on the web server side has no relation to determining an app running on the user device from looking at it. This would be analogous to the actual app understanding its own context which is not what this claim is about ... “
The Examiner asserts the Applicant’s remarks regarding Jia are not cogent and untenable (“ ... app understanding its own context ..”). The claims and/or limitations are examined according to the broadest reasonable interpretation (BRI) and based upon the “metes and bounds” recited in the claim language.
The Applicant’s specification states [0051] “The data appearing on the display may be extracted and analyzed externally to apps running, external to the operating system running the apps, external to the chip, and to the device”
The Applicant’s claims merely provide “metes and bounds” of where the analysis is executed (i.e external) and there are no “metes and bounds” which preclude the analysis to occur on a remote web server. 
Jia’s analysis scheme is clearly external to the Applications running on the device as illustrated in Fig. 1 (see e.g. Web Server 106 external to the client devices 102a and 102b). More importantly Jia clearly provides for one of ordinary skill in the to contemplate the Applicant’s amended claims (see e.g. Column 7, Line 56 – Column 8, Line 67)

MPEP 2171 states:
35 U.S.C. 112(b)  and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Per MPEP 2171 the metes and bounds presented in the independent claims with respect to separate and external are contemplated by the prior art of record.
The Examiner notes for purposes of Appeal, the Examiner has presented prior art rejections detailing  that the location of the analysis and/or extraction of screen data is a well-known and conventional choice that may be readily discerned by one of ordinary skill in the art as detailed by Shamir and Trollope (Final Rejection, 3/17/2021, Pages 9 – 12) Trollope clearly  (see e.g. Column 12, Lines 28 – 38) illustrates extracting data is a conventional process facilitated by” a server, service, daemon, application, routine” which provides one of ordinary skill in the art to provide these features anywhere without “unexpected results” More importantly the Examiner has provided prior art rejections detailed trusted zones to afford one of the ordinary skill in the art more flexibility on where infrastructure may or may not be located (see e.g. claim 11 utilizing Milojicic, [0083]).
The Examiner has reviewed the Applicant’s file wrapper in its entirety and finds no evidence of issues facing one of ordinary skill in the art in implementing these features (boundary conditions, system instability, etc.). The features are merely recited and the Applicant’s specification provides no guidance or teachings on how the selection or implementation of this well-known and conventional elements (e.g. trust zones) may be potentially difficult or challenging.

Applicant’s specification states:

    PNG
    media_image2.png
    448
    1271
    media_image2.png
    Greyscale

The Examiner notes for purposes of Appeal the implementation of Trustzones are well known and conventional in the art.

Xie (US 2019/0034658), Paczkowski (US 20140281544), Beals (US 2019/0044948), Maigne (see e.g. Fig. 6), Shaw (US 10,805,349 (see e.g. Fig. 1A))  also teach these well-known and conventional features.

The Examiner notes the Applicant does not detail any issues, imbalances, or unexpected results when implementing trust zones. More importantly the Applicant teaches ( per [0026] )the Trustzones are not even necessary.

Hence, the Applicant’s strategy in diminish the teachings of prior art rejections and making a “product management” decision of what problems one of ordinary skill in the can solve is rejected. The Examiner respectfully reminds the Applicant (MPEP 2143.03):
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396
	MPEP 2143.03 clearly provides one of ordinary skill in the art the opportunity to utilize the teachings of prior art on record to solve a problem in relation to the Applicant’s claims and/or limitations. This is in contrast to the Applicant’s “product management” decisions comprising “the actual app understanding its own context”  or “Shamir does not teach ... how such a process may take place ...” (see Applicant Arguments, 12/07/2020) Applicant arguments discouraging one of ordinary skill in the art does not expedite prosecution.
The Applicant’s specification states:


    PNG
    media_image3.png
    611
    1166
    media_image3.png
    Greyscale





Sen (US 2013/0295963) teaches  [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual” with respect to transactional data comprising a time element on an App (see e.g. [0034] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”)


Krishnaswamy (US 2011/0282964) teaches the delivery of content based on temporal attributes and Application activity. Krishnaswamy states:

    PNG
    media_image4.png
    201
    548
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    346
    556
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    576
    559
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    462
    560
    media_image7.png
    Greyscale


Hence one of ordinary skill in the art under the guise of MPEP 2143.03 is allowed to utilize teachings from Milojicic, Trollope, Shamir, Sen, and/or Jia to contemplate the Applicant’s claims and/or limitations.

Liu (US 2109/0320216) provides one of ordinary skill in the art to contemplate the Applicant’s claims and/or limitations (see e.g. [0034], [0082]). Liu states ([0082]) “ ... a machine learning algorithm can process geolocation, calendars, real-time broadcast feeds, and specifics of user devices to create recommendations, target channel list, and/or specific indexes or streams ...”


The Examiner notes that the Applicant has already conceded per Applicant arguments (page 1) “ ... capturing alphanumeric characters via OCR is well known ... backtracked ...” The Examiner respectfully reminds the Applicant there is no “backtracking” per se based on Estoppel:
As noted (see MPEP 2173.02 III B) by the Supreme Court in Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 1838, 62 USPQ2d 1705, 1710 (2002), a clear and complete prosecution file record is important in that "[p]rosecution history estoppel requires that the claims of a patent be interpreted in light of the proceedings in the PTO during the application process." In Festo, the court held that "a narrowing amendment made to satisfy any requirement of the Patent Act may give rise to an estoppel."

Dotan-Cohen (US 2016/0248865) provides one of ordinary skill in the art to contemplate the Applicant’s claims and/or limitations (see e.g. [0039], [0107], [0123], [0125]). 

Dotan-Cohen states {0020] “ .. user data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities  ...”

Zadeh  (US 2019/0158524) provides one of ordinary skill in the art to contemplate the Applicant’s claims and/or limitations (see e.g. [0078], [0080], [0188], [0189]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 14, 21 - 23, 25, and 35 - 36 are rejected under 35 USC 103 as being unpatentable over Sen (US 2013/0295963) in view of Jia (US 10,244,286)
Regarding claim 1,    Sen discloses a system for analyzing extracting and generating data from apps displayed on a display comprising:
a computing device comprising said display and configured to run said apps within an operating system (Sen; Sen teaches access devices (i.e. computing device(s) which inherently comprise conventional operating systems to support the running and/or execution of conventional applications displayed to a user;
see e.g. [0021] “... access devices 102 may be associated with an individual ... a wireless computing device ... mobile phone ... a portable computing device  ... a personal digital assistant ...”
see e.g. Fig. 9A, 9B, 9C, 10A, 10B, 10C, Fig. 11, Fig. 12A illustrating a conventional computing device utilizing an application supported by a conventional operating system to display data
Sen teaches an access device may comprise additional applications (e.g. video application) to record data which realized the access device comprising a multitude of applications;
see e.g. [0030] “ ... an individual may utilize an access device (e.g. a mobile phone) to record video ...”);
a display scanner for scanning said display externally to said apps displaying on said display (Sen; Sen teaches transactional data that is presented to a user or generated by a user is captured (i.e. scanned) so it can be subsequently analyzed ( i.e. externally to applications) 
The Examiner notes the scanning feature is inherent because the transactional data captured is recorded and/or captured; 
see e.g. [0023] “ ... The data storage 120 ...  stores transactional data ... content provided to individuals and generated by individuals ...”);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps (Sen;
see e.g. [0034] “... A predictor is a function or logic for making a prediction based on current data  (e.g.  transaction data) and/or historical data ...”)
see e.g. [0034] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”);
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data externally to said apps running on said computing device (Sen;
see e.g. Fig. 3, Step 306 “Determine Choice Set”, 
see e.g. Fig, 3, Step 307 “Supplement Content With Choice in Choice Set”
see e.g. [0052] “ ... At step 307, the choice set may be supplemented with content about each choice which can be related to the current and/or next activity ...”
see e.g. [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual”).
As evidence of the rationale above with respect to “scanning” Jia in analogous art discloses:
a display scanner for scanning said display externally to said apps displaying on said display (Jia; Jia teaches the conventional screen scraping (i.e. scanning) of data from the display of a user’s computing device;
see e.g. Column 7, Line 56 – Column 8, Line 21 “ ... different data capture techniques ... screen scraping ...”
see e.g. Column 6, Lines 53 – 60 “The content recommendation module 106b receives the content interaction data ... The content recommendation module 106b leverages the recommendation modeler 106c to generate the recommendations ...”
see e.g. Column 8, Lines 22 - 51)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 2, Sen in view of Jia disclose the system of claim 1 wherein said display scanner operates externally to said operating system whereby output of said display scanner is analyzed to extract  app data displayed on said display and extract current app state based on said analyzed displayed data externally to said operating system running on said computing device (Sen;
see e.g.  Sen, Fig 1 illustrating analysis of scanned and extracted app data and current app state data being processed and/or analyzed remotely (i.e. from operating system of computing device) at Location Based Cognitive and Predictive Communication System 100;
see e.g. Sen,  [0020] “ ... system 100 over a network using any communication platforms and technologies ...”
see e.g. Jia, Fig. 1 illustrating Web Server 106 comprising Session Analysis Module 106a conducting scanning and analysis remotely (i.e. from operating system of computing device); )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.



Regarding claim 3, Sen in view of Jia disclose the system of claim 1 wherein said display scanner operates externally to processor of said computing device running said operating system whereby output of said display scanner is analyzed to extract app data displayed on said display and (Sen;
see e.g. Sen, Fig 1 illustrating analysis of scanned and extracted app data and current app state data being processed and/or analyzed remotely (i.e. from processor of computing device) at Location Based Cognitive and Predictive Communication System 100;
see e.g.  Sen, [0020] “ ... system 100 over a network using any communication platforms and technologies ...”
see e.g. Jia, Fig. 1 illustrating Web Server 106 comprising Session Analysis Module 106a conducting scanning and analysis remotely (i.e. from processor of computing device);).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 4,  Sen in view of Jia disclose the system of claim 1 wherein said display scanner operates externally to said computing device whereby output of said display scanner is analyzed to extract app data displayed on said display and extract current app state based on said analyzed displayed data externally to said computing device (Sen;
see e.g. Fig 1 illustrating analysis of scanned and extracted app data and current app state data being processed and/or analyzed remotely (i.e. from processor of computing device) at Location Based Cognitive and Predictive Communication System 100;
see e.g. [0020] “ ... system 100 over a network using any communication platforms and technologies ...”
see e.g. Jia, Fig. 1 illustrating Web Server 106 comprising Session Analysis Module 106a conducting scanning and analysis remotely (i.e. from processor of computing device
The Examiner notes per Independent Claim 1, app data analyzed may have been previously displayed).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 5, Sen in view of Jia disclose the system of claim 1 wherein  output of said display scanner is analyzed by said display analyzer and is combined with external data to generate  content displayed on said display based on current app state based on said analyzed (Sen; Sen teaches the generation of personalized content is rendered on the computing  based upon the scanning and analysis detailed above;
see e.g. Sen [0036] “  ... responding with a personalized content including  ... advertising ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 14,Sen in view of Jia disclose the method according to claim 10 wherein external data is combined with  current app state based on said analyzing of data from said apps to generate events of interest (Sen; Sen teaches the generation of personalized content is rendered on the computing  based upon the scanning and analysis detailed above;
see e.g. Sen [0036] “  ... responding with a personalized content including  ... advertising ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.


Regarding claim 21, Sen discloses a system for analyzing [and] extracting and generating data from apps displayed on a display comprising: a computing device comprising said display and configured to run said apps within an operating system;
a display scanner for scanning said display externally to said apps displaying on said display (Sen; Sen teaches transactional data that is presented to a user or generated by a user is captured (i.e. scanned) so it can be subsequently analyzed ( i.e. externally to applications) 
The Examiner notes the scanning feature is inherent because the transactional data captured is recorded and/or captured; 
see e.g. [0023] “ ... The data storage 120 ...  stores transactional data ... content provided to individuals and generated by individuals ...”);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps for determining current app state for each app (Sen;
see e.g. [0034] “... A predictor is a function or logic for making a prediction based on current data  (e.g.  transaction data) and/or historical data ...”)
see e.g. [0035] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”)
see e.g. {0035] “The inference module 140 may predict the current and future activities of an individual. The inference module 140 may use transactional data, such as the geographic location data, time ... to make the predictions about the individual’s activities”
see e.g. [0036] “A forecasting module ... predict and individual’s location base target activities ...”)
see e.g. [0048] “At step 302, the transactional data is used to predict the individual’s current activity. The transactional data may include the location data and/or other measured metrics that may indicate the current activity of the individual ... The prediction may include determining a probability that the individual is performing a current activity, such as whether the individual is en route to work”
The Examiner notes the activities are associated with utility based applications comprising travel and calendar applications (i.e. app(s)) as illustrated in Fig. 9A, 9B, 9C, 10A, 10B, 10C, Fig. 11, Fig. 12A; see e.g. [0047] )
 data of said displayed app and current app state externally to said apps running on said computing device (Sen;
see e.g. Fig. 3, Step 306 “Determine Choice Set”, 
see e.g. Fig, 3, Step 307 “Supplement Content With Choice in Choice Set”
see e.g. [0052] “ ... At step 307, the choice set may be supplemented with content about each choice which can be related to the current and/or next activity ...”
see e.g. [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual”).
As evidence of the rationale above with respect to “scanning” Jia in analogous art discloses:
a display scanner for scanning said display externally to said apps displaying on said display (Jia; Jia teaches the conventional screen scraping (i.e. scanning) of data from the display of a user’s computing device;
see e.g. Column 7, Line 56 – Column 8, Line 21 “ ... different data capture techniques ... screen scraping ...”
see e.g. Column 6, Lines 53 – 60 “The content recommendation module 106b receives the content interaction data ... The content recommendation module 106b leverages the recommendation modeler 106c to generate the recommendations ...”)


Regarding claim 22, Sen in view of Jia disclose the system of claim 21 wherein said scanned display is analyzed to identify one or more apps displayed on said display (Sen; 
see e.g. Sen, Fig. 9A, 9B, 9C, 10A, 10B, 10C, Fig. 11, Fig. 12A illustrating at least one App being scanned;
see e.g. Jia, Column 5, Lines 32 – 52 “The mobile devices 102a-102b can execute software applications such as native applications and browser applications ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 23,    Sen in view of Jia disclose the system of claim 22 wherein said scanned display is analyzed to identify one or more app current state displayed on said display (
see e.g. Sen, methodology illustrated in Fig. 3
see e.g. Jia, Column 7, Line 56 – Column 8, Line 21 “as the user is interacting with certain digital content objects during the session, the session analysis module 106a determines (202) a session context of the user of mobile device 102a ...)

Regarding claim 25,  Sen in view of Jia disclose the system of claim 22 wherein display image is generated to said display based on said  analyzed scanned data and current app state (
see e.g. Sen, methodology Fig. 3;
see e.g. Sen, [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual”.
see e.g. Jia, Column 7, Line 56 – Column 8, Line 51
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 35, Sen in view of Jia disclose  the system of claim 1 further comprising an app context analyzer for following context of app displayed on said display based on said display analyzer, whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data and current context of said displayed app as analyzed by said context analyzer externally to said apps running on said computing (The combined invention per Jia provides for a Session Analysis Module which facilitates context analysis of application;
see e.g. Fig. 2 illustrating Session Analysis Module;
see e.g. Jia, Column 7, Line 56 – Column 8, Line 66)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Jia’s screen scraping technique. The motivation being the combined solution provides one of ordinary skill in the art with a particular scanning technique for the subsequent analysis of the captured data from a user’s application. More importantly Jia also provides one of ordinary skill in the art the impetus to utilize scanned data to recommend content to users via historical data.
Regarding claim 36, Sen in view of Jia disclose the method according to claim 10 wherein analyzing of current app state follows analyzing of said scanned display based on said analysis of said temporal attribute and said previously analyzed predefined attributes to generate content displayed on said display based on said analysis and said current app state (The combined invention per claim 10;
see e.g. Sen, methodology illustrated in Fig. 3
see e.g. Sen,  [0034] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”
see e.g. Sen, [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual”.
see e.g. Jia, Column 7, Line 56 – Column 8, Line 66)
.
	
Claims 6, 15, and 37are rejected under 35 USC103 as being unpatentable over Sen in view of Jia and in further view of Abrol (US 2017/0206557)
Regarding claim 6, Sen in view of Jia  disclose the system of claim 1 further comprising data from user input means wherein said input means data is combined with  current app state based on said analyzed displayed data by said display analyzer (Per claim 1), Sen does not expressly disclose to match app behavior with user input whereby revealing app anomalies.
However in analogous art Abrol discloses:
to match app behavior with user input whereby revealing app anomalies (Abrol;
see e.g. [0047] “ ... real time anomaly detection aims to capture abnormalities in users real time ... abnormal interaction patterns of individuals/groups in social media ... classification and clustering ... as new data stream arrive from the data streams, this data may be combined with the stored data and additional analytics carried out”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Abrol’s real time analytic scheme. The motivation being the combined invention provides for enhanced data which improves the efficiency of monitoring as explicitly taught by Sen.
Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 37, claim 37 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.

Claims 7, 9, 16-17, and 26 are rejected under 35 USC 103 as being unpatentable over Sen in view of Jia and in further view of Douglas (US 2019/0220583)
Regarding claim 7,   Sen in view of Jia disclose the system of claim 1 wherein analyzed output of said display scanner by said display analyzer for said app[s] is compared with expected data of said app for current app status as identified by said display analyzer (Per claim 1), Sen does not expressly disclose  whereby said app is validated to work as expected.
However in analogous art Douglas discloses:
whereby said app is validated to work as expected (Douglas; Douglas teaches the validation and/or determination of normal application execution by extracting and/or introspecting various characteristics of application behavior with normal usage patterns(i.e. expected data);
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
see e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Douglas validation scheme. The motivation being the combined solution provides for increased efficiencies in validating or determining legitimate execution modes of applications.
Regarding claim 9,  Sen in view of Jia and in further view of Douglas disclose the system of claim 7 wherein  said app is reported as anomaly when said app is invalidated to work as expected for current app status as identified by said display analyzer (The combined invention per Douglas teaches the determination of a validation state (e.g. valid or invalid) based upon detecting anomalies by the utilization of normal usage patterns (i.e. anomalies can be detected if the analysis shows deviations from normal usage patterns) associated with applications;
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
See e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
  Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Douglas validation/invalidation scheme. The motivation being the combined solution provides for increased efficiencies in validating /invalidating or determining legitimate execution modes of applications (i.e. valid or invalid) which may be utilized for reporting purposes.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 26, Sen in view of Jia disclose the system of claim 21 wherein  analyzed output and current app state of said apps is compared with expected  data of said app for current said app state (Per claim 21), Sen does not expressly disclose whereby said app is validated to work as expected.
However in analogous art Douglas discloses:
whereby said app is validated to work as expected (Douglas; Douglas teaches the validation and/or determination of normal application execution by extracting and/or introspecting various characteristics of application behavior with normal usage patterns(i.e. expected data);
see e.g. [0258] “ ... an  indicator of a fraudulent spoofing attack ..”
see e.g. [0266] “ ...typical usage patterns”
see e.g. [0269] “ ... Are the applications or transaction types that are being authenticated in line with normal usage patterns for that user?
see e.g. [0270] “ Frequency: How often does the user typically perform a specific type of transaction” Is the user operating within usage/frequent patterns”
see e.g. [0265] “ Screen resolution: What is the screen resolution of the device being used? This should normally be consistent/device for the user ” 
see e.g. [0262] “ Browser/Version: Which browser is the user using for authentication” Do they always use  Chrome” Is this authentication request suddenly coming from Safari”
see e.g. [0264] “How has the user customized their browser”
see e.g. [0263] “ A fraudulent attempt may be less likely to come from a browser with  the identical configuration of the user”).
Therefore it would have been prima facie obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Douglas validation scheme. The motivation being the combined solution provides for increased efficiencies in validating or determining legitimate execution modes of applications.
Claim 8, 27, and 38 are rejected under 35 USC 103 as being unpatentable over Sen in view of Jia and in further view of Douglas and in further view of Kogan (US 2020/0007503)
Regarding claim 8, Sen in view of Jia and in further view of Douglas disclose the system of claim 7 wherein said app is invalidated when said comparison of  current app status as identified by said display analyzer of said app with said expected data of said app in said app current status fails (The combined solution per Douglas provides for the detection of an invalidation state; see e.g. Douglas [0258], [0266], [0269], [0270]) , Sen does not expressly disclose whereby at least part of said app is blocked from displaying on said display when said app is invalidated to work as expected.
However in analogous art Kogan discloses:
blocking content (Kogan;see e.g. [0034] “ ... detect unwanted content and to detect attacks or threats in real time and it involves taking steps to shut down  any suspicious  programs or processes ... blocking of unwanted content)
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Kogan’s detection and blocking schemes. The motivation being that App content output is readily able to be controlled and therefore mitigate adverse attacks.
Sen in view of Jia and in further view of Douglas and in further view of Kogan disclose:
wherein said app is invalidated when said comparison of current app status as identified by said display analyzer of said app with said expected data of said app in said app current status fails whereby at least part of said app is blocked from displaying on said display when said app is invalidated to work as expected (The combined invention provides for blocking of app content based upon the invalidation state resulting from comparison of data analysis).
Regarding claim 27, claim 27 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 38, claim 38 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 11 - 13 are rejected under 35 USC 103 as being unpatentable over Sen in view of Jia and in further view of Milojicic (US 2019/0095356)
Regarding claim 11, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to said computing device whereby scanning of said display is analyzed to extract current app state (Per Claim 10), Sen does not teach conventional trusted zones and therefore does not expressly disclose based on said analyzed display data unreachable from said computing device.
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
However in analogous art Milojicic teaches:
analyzed display data unreachable from said computing device. (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising said display not being able to reach the capture engine comprising scanning capabilities;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
Regarding claim 12, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to operating system running said apps whereby scanning of said display is analyzed to extract current app state (Per claim 10; see Sen e.g. Fig. 1 illustrating analysis remote from operating system), Sen does not expressly disclose based on said analyzed display data unreachable from said operating system.

analyzed display data unreachable from said operating system.. (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising said display not being able to reach the capture engine comprising scanning capabilities;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
Regarding claim 13, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to reach of computer processor displaying said app data whereby scanning of said display is analyzed to extract current app state based on said analyzed display data (Per claim 10), Sen does not disclose unreachable from said computer processor.
However Milojicic discloses:
unreachable from said computer processor (Milojicic; Milojicic teaches a management server comprising a trusted zone which results in a computing device comprising said processor not being able to reach the capture engine comprising scanning capabilities;
see e.g. [0083] “ ... The access control components 550 may be programed in a trusted component, such as a trusted zone of a processor (e.g. processor 10-1) of a local node, the management server 530 or both ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Milojicic’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Milojicic.
Claims 11 - 13 are rejected under 35 USC 103 as being unpatentable over Sen in view of Jia and in further view of Shaw (US 10,805,349)
Regarding claim 11, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to said computing device whereby scanning of said display is analyzed to extract current app state (Per Claim 10), Sen does not teach conventional trusted zones and therefore does not expressly disclose based on said analyzed display data unreachable from said computing device.
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
However in analogous art Shaw teaches:
analyzed display data unreachable from said computing device. (Shaw;
see e.g. Fig. 1A illustrating trust zones comprising an OS environment  102 and trusted execution environment 104 with trusted apps;
see e.g. Column 2, Line 49 – Column 5, Line 20)

Regarding claim 12, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to operating system running said apps whereby scanning of said display is analyzed to extract current app state (Per claim 10; see Sen e.g. Fig. 1 illustrating analysis remote from operating system), Sen does not expressly disclose based on said analyzed display data unreachable from said operating system.
However in analogous art Shaw teaches:
analyzed display data unreachable from said operating system ((Shaw;
see e.g. Fig. 1A illustrating trust zones comprising an OS environment  102 and trusted execution environment 104 with trusted apps;
see e.g. Column 2, Line 49 – Column 5, Line 20)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Shaw’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Shaw.
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize these features (see e.g. Applicant’s US PGPUB [0149])
Regarding claim 13, Sen in view of Jia disclose the method according to claim 10 wherein said scanning of said display is external to reach of computer processor displaying said app data whereby scanning of said display is analyzed to extract current app state based on said analyzed display data (Per claim 10), Sen does not disclose unreachable from said computer processor.
However Shaw discloses:
unreachable from said computer processor(Shaw;
see e.g. Fig. 1A illustrating trust zones comprising an OS environment  102 and trusted execution environment 104 with trusted apps;
see e.g. Column 2, Line 49 – Column 5, Line 20)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Shaw’s utilization of trusted zone infrastructure. The motivation being the combined solution provides for one of ordinary skill in the art to provide for enhanced security and potentially implement the scanning feature directly at the client device using the trusted zone infrastructure explicitly taught by Shaw.






 


Claims 1, 10, and 21 are rejected under 35 USC 103 as being unpatentable over Sen (US 2013/0295963) in view of Trollope (US 9,854,315)
Regarding claim 1,    Sen discloses a system for analyzing extracting and generating data from apps displayed on a display comprising:
a computing device comprising said display and configured to run said apps within an operating system (Sen; Sen teaches access devices (i.e. computing device(s) which inherently comprise conventional operating systems to support the running and/or execution of conventional applications displayed to a user;
see e.g. [0021] “... access devices 102 may be associated with an individual ... a wireless computing device ... mobile phone ... a portable computing device  ... a personal digital assistant ...”
see e.g. Fig. 9A, 9B, 9C, 10A, 10B, 10C, Fig. 11, Fig. 12A illustrating a conventional computing device utilizing an application supported by a conventional operating system to display data
Sen teaches an access device may comprise additional applications (e.g. video application) to record data which realized the access device comprising a multitude of applications;
see e.g. [0030] “ ... an individual may utilize an access device (e.g. a mobile phone) to record video ...”);
(Sen; Sen teaches transactional data that is presented to a user or generated by a user is captured (i.e. scanned) so it can be subsequently analyzed ( i.e. externally to applications) 
The Examiner notes the scanning feature is inherent because the transactional data captured is recorded and/or captured; 
see e.g. [0023] “ ... The data storage 120 ...  stores transactional data ... content provided to individuals and generated by individuals ...”);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps (Sen;
see e.g. [0034] “... A predictor is a function or logic for making a prediction based on current data  (e.g.  transaction data) and/or historical data ...”)
see e.g. [0034] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”);
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data externally to said apps running on said computing device (Sen;
see e.g. Fig. 3, Step 306 “Determine Choice Set”, 
see e.g. Fig, 3, Step 307 “Supplement Content With Choice in Choice Set”
see e.g. [0052] “ ... At step 307, the choice set may be supplemented with content about each choice which can be related to the current and/or next activity ...”
see e.g. [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, phots, advertising (also “content”) to each individual”).
As evidence of the rationale above with respect to “scanning” Trollope in analogous art discloses:
a display scanner for scanning said display externally to said apps displaying on said display  (Trollope; Trollope teaches an OCR detector to facilitate scanning data comprising alphanumeric data from a computing device’s display and where the display includes user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image8.png
    272
    585
    media_image8.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing application data and provides for one of ordinary skill in the art conventional scanning techniques to extract time or temporal based data from applications supported by conventional operations residing on users’ computing devices.
Regarding claim 10, claim 10 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 21, Sen discloses a system for analyzing [and] extracting and generating data from apps displayed on a display comprising: a computing device comprising said display and configured to run said apps within an operating system;
a display scanner for scanning said display externally to said apps displaying on said display (Sen; Sen teaches transactional data that is presented to a user or generated by a user is captured (i.e. scanned) so it can be subsequently analyzed ( i.e. externally to applications) 
The Examiner notes the scanning feature is inherent because the transactional data captured is recorded and/or captured; 
see e.g. [0023] “ ... The data storage 120 ...  stores transactional data ... content provided to individuals and generated by individuals ...”);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps for determining current app state for each app (Sen;
see e.g. [0034] “... A predictor is a function or logic for making a prediction based on current data  (e.g.  transaction data) and/or historical data ...”)
see e.g. [0035] “ ... transactional data, such as the geographic location data, time ... predictions about the individual’s activities ...”)
see e.g. {0035] “The inference module 140 may predict the current and future activities of an individual. The inference module 140 may use transactional data, such as the geographic location data, time ... to make the predictions about the individual’s activities”
see e.g. [0036] “A forecasting module ... predict and individual’s location base target activities ...”)
see e.g. [0048] “At step 302, the transactional data is used to predict the individual’s current activity. The transactional data may include the location data and/or other measured metrics that may indicate the current activity of the individual ... The prediction may include determining a probability that the individual is performing a current activity, such as whether the individual is en route to work”
The Examiner notes the activities are associated with utility based applications comprising travel and calendar applications (i.e. app(s)) as illustrated in Fig. 9A, 9B, 9C, 10A, 10B, 10C, Fig. 11, Fig. 12A; see e.g. [0047] )
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data of said displayed app and current app state externally to said apps running on said computing device (Sen;
see e.g. Fig. 3, Step 306 “Determine Choice Set”, 
see e.g. Fig, 3, Step 307 “Supplement Content With Choice in Choice Set”
see e.g. [0052] “ ... At step 307, the choice set may be supplemented with content about each choice which can be related to the current and/or next activity ...”
see e.g. [0036] “A forecasting module 141 may predict choices, also referred to as target choices or a choice set, for an individual ... choices with a goal of dynamically as wells as optimally responding with personalized content including, by way of example messages audio-video, photos, advertising (also “content”) to each individual”).
As evidence of the rationale above with respect to “scanning” Trollope in analogous art discloses:
 (Trollope; Trollope teaches an OCR detector to facilitate scanning data comprising alphanumeric data from a computing device’s display and where the display includes user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image8.png
    272
    585
    media_image8.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sen with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing application data and provides for one of ordinary skill in the art conventional scanning techniques to extract time or temporal based data from applications supported by conventional operations residing on users’ computing devices.

Claims 1, 10, and 21 are rejected under 35 USC 103 as being unpatentable over Dotan-Cohen in view of Xie (US 2019/0034658) and in further view of Trollope
Regarding claim 21, A system for analyzing [and] extracting and generating  data from apps displayed on a display comprising: 
(Dotan-Cohen;
see e.g. [0022] “ ... personal assistant application or service ... app running on a mobile device ...”
see e.g. [0031] “ ...operating system layer ..”
see e.g. Fig, 3 a computing device comprising a display under the guise of a conventional operating system);
a display scanner for scanning said display externally to said apps displaying on said display (Dotan-Cohen; Dotan-Cohen teaches a user-data collection component is readily available to be implemented via conventional display scanning externally to apps being utilized by the client device;
see e.g. User-Data Collection Component 214 external to a computing device)
see e.g. [0039] “ ... user activity information ... user-data associated with events ... application data ...);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps for determining current app state for each app (Dotan-Cohen;
see e.g. [0034] “Events monitor 280 is generally responsible for monitoring events and related information in order to determine event patterns, event response information, unaddressed events, and context information associated with events ...monitoring user data (Including data received from user-data collection component 214) ...”
see e.g. [0039] “ ... Event response analyzer 288  ... Based on response information determined over multiple events, event response analyzer 288 can determine response patters of particular users for certain events .. response patters of a user may be stored in vent response model(s) component ...”
see e.g. [0033] “ ... user –activity information ... calendar and schedule data ...”);
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data of said displayed app and current app state externally to said apps running on said computing device (Dotan-Cohen;
see e.g. [0058] “ ... notification engine 260 may receive information from user-data collection component 214 and/or event monitor ... contextual information ... event pattern information, user availability models ... used for creating notification content generate supplemental content ...”).
As further evidence of processes being separate and/or external from a device or user applications, Xie discloses:
trusted zone(s) (see e.g. [0031] “ ... trusted zone in service device as an execution environment isolated from the outside ... train a model by using the user data in the trusted zone, so that user data is not leaked from the trusted zone ...” see e.g. [0133]
see e.g. Fig. 2)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dotan-Cohen with Xie’s trusted zone scheme. The motivation being the combined invention provides for an enhanced “separate” and “external” features with respect to Dotan-Cohen’s infrastructure in Fig. 2
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize separate and external features (see e.g. Applicant’s US PGPUB [0149])
As evidence of the rationale above with respect to display scanning, Trollope discloses:

a display scanner for scanning said display externally to said apps displaying on said display  (Trollope; Trollope teaches an OCR detector to facilitate scanning data comprising alphanumeric data from a computing device’s display and where the display includes user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image8.png
    272
    585
    media_image8.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dotan-Cohen with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing application data and provides for one of ordinary skill in the art conventional scanning techniques to extract time or temporal based data from applications supported by conventional operations residing on users’ computing devices.
Regarding claims 1 and 10, claims 1 and 10 comprise the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 1, 10, and 21 are rejected under 35 USC 103 as being unpatentable over Liu (US 2019/0320216) in view of Xie (US 2019/0034658) and in further view of Trollope
Regarding claim 21, A system for analyzing [and] extracting and generating  data from apps displayed on a display comprising: 
a computing device comprising said display and configured to run said apps within an operating system (Liu;
see e.g. [0012], [0017], [0021]
User devices illustrated in Fig.1 inherently comprise conventional operating systems);
a display scanner for scanning said display externally to said apps displaying on said display (Liu; Liu teaches a media content curator (i.e. display scanner) which is readily able to scan for interactions with content;
see e.g. [0019] “ ... The media content curator 130 curator can infer content preferences by analyzing  the user’s historic viewing patterns, interactions with the content, such as fast forwarding, and/or interactions on social media”);
a display analyzer for analyzing said scanned display for at least one predefined attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps for determining current app state for each app (Liu;
see e.g. [0019] “ ... The media content curator 130 curator can infer content preferences by analyzing  the user’s historic viewing patterns, interactions with the content, such as fast forwarding, and/or interactions on social media”
see e.g. [0082] “ ... the system can train a model  ... machine learning algorithm can process geo-location, calendars, real-time broadcast feeds, and specifics of user devices to create recommendations,  targeted channel list, and/or specific indexes or streams ..”
see e.g. [0034] “ determine user context form the user’s federated services (e.g. calendar application and/or social media viewing) and may create an event that modifies the recommendations of the personal channel ... provide alternate recommendations ...”)
see e.g. [0035] “ ... the media content curator 130 can offer preferences, location, and/or consumption information as an insight suite to advertisers, system planners, and/or content creators ...”
see e.g. Fig. 1 Media Content Curator 130 separate and external from user computing devices;
see e.g. [0012] “ ... user context can includes current activity ...”)
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data of said displayed app and current app state externally to said apps running on said computing device (Liu;
see e.g. [0082] “ ... the system can train a model  ... machine learning algorithm can process geo-location, calendars, real-time broadcast feeds, and specifics of user devices to create recommendations,  targeted channel list, and/or specific indexes or streams ...”
see e.g. [0012] “ ... user context can includes current activity ...”
The media content curator is external to displayed app and external to the computing device as illustrated in Fig. 1).
As further evidence of processes being separate and/or external from a device or user applications, Xie discloses:
trusted zone(s) (see e.g. [0031] “ ... trusted zone in service device as an execution environment isolated from the outside ... train a model by using the user data in the trusted zone, so that user data is not leaked from the trusted zone ...” see e.g. [0133]
see e.g. Fig. 2)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lie with Xie’s trusted zone scheme. The motivation being the combined invention provides for an enhanced “separate” and “external” features with respect to Dotan-Cohen’s infrastructure in Fig. 2
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize separate and external features (see e.g. Applicant’s US PGPUB [0149])
As evidence of the rationale above with respect to display scanning, Trollope discloses:

a display scanner for scanning said display externally to said apps displaying on said display  (Trollope; Trollope teaches an OCR detector to facilitate scanning data comprising alphanumeric data from a computing device’s display and where the display includes user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image8.png
    272
    585
    media_image8.png
    Greyscale
)

Regarding claims 1 and 10, claims 1 and 10 comprise the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 1, 10, and 21 are rejected under 35 USC 103 as being unpatentable over Liu (US 2019/0320216) in view of Paczkowski (US 2014/0281544) and in further view of Trollope
Regarding claim 21, A system for analyzing [and] extracting and generating  data from apps displayed on a display comprising: 
a computing device comprising said display and configured to run said apps within an operating system (Liu;
see e.g. [0012], [0017], [0021]
User devices illustrated in Fig.1 inherently comprise conventional operating systems);
a display scanner for scanning said display externally to said apps displaying on said display (Liu; Liu teaches a media content curator (i.e. display scanner) which is readily able to scan for interactions with content;
see e.g. [0019] “ ... The media content curator 130 curator can infer content preferences by analyzing  the user’s historic viewing patterns, interactions with the content, such as fast forwarding, and/or interactions on social media”);
 attribute in relation to a temporal attribute of said apps together with one or more previous analyzed predefined attributes of said apps for determining current app state for each app (Liu;
see e.g. [0019] “ ... The media content curator 130 curator can infer content preferences by analyzing  the user’s historic viewing patterns, interactions with the content, such as fast forwarding, and/or interactions on social media”
see e.g. [0082] “ ... the system can train a model  ... machine learning algorithm can process geo-location, calendars, real-time broadcast feeds, and specifics of user devices to create recommendations,  targeted channel list, and/or specific indexes or streams ..”
see e.g. [0034] “ determine user context form the user’s federated services (e.g. calendar application and/or social media viewing) and may create an event that modifies the recommendations of the personal channel ... provide alternate recommendations ...”)
see e.g. [0035] “ ... the media content curator 130 can offer preferences, location, and/or consumption information as an insight suite to advertisers, system planners, and/or content creators ...”
see e.g. Fig. 1 Media Content Curator 130 separate and external from user computing devices;
see e.g. [0012] “ ... user context can includes current activity ...”)
whereby output of said display scanner is analyzed by said display analyzer to generate content displayed on said display based on said analyzed displayed data of said displayed app and current app state externally to said apps running on said computing device (Liu;
see e.g. [0082] “ ... the system can train a model  ... machine learning algorithm can process geo-location, calendars, real-time broadcast feeds, and specifics of user devices to create recommendations,  targeted channel list, and/or specific indexes or streams ...”
see e.g. [0012] “ ... user context can includes current activity ...”
The media content curator is external to displayed app and external to the computing device as illustrated in Fig. 1).
As further evidence of processes being separate and/or external from a device or user applications, Paczkowski discloses:
trusted zone(s) (see e.g. [0053] “ ... trusted security zone ...”; see e.g. [0037];
see e.g. Fig. 1)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lie with Paczkowski’s trusted zone scheme. The motivation being the combined invention provides for an enhanced “separate” and “external” features
The Examiner notes the Applicant specification relies on “trusted zone” infrastructure and/or implementations to realize separate and external features (see e.g. Applicant’s US PGPUB [0149])
As evidence of the rationale above with respect to display scanning, Trollope discloses:

a display scanner for scanning said display externally to said apps displaying on said display  (Trollope; Trollope teaches an OCR detector to facilitate scanning data comprising alphanumeric data from a computing device’s display and where the display includes user interface elements and applications; see e.g. Column 12, Lines 28 – 38;

    PNG
    media_image8.png
    272
    585
    media_image8.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with Trollope’s detection scheme. The motivation being the combined invention provides for increased efficiencies in extracting and analyzing application data and provides for one of ordinary skill in the art conventional scanning techniques to extract time or temporal based data from applications supported by conventional operations residing on users’ computing devices.
Regarding claims 1 and 10, claims 1 and 10 comprise the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.



/TODD L BARKER/Primary Examiner, Art Unit 2449